

jvofferletterfinalimage1.gif [jvofferletterfinalimage1.gif]
November 6, 2017
Dear Jason,
Congratulations! It is my pleasure to confirm your promotion to President,
Ammunition, effective November 20, 2017, reporting to me. The position is
located in Anoka, MN and this offer is contingent upon your relocation to the
area as soon as possible. To help you transition to your new home, we are
offering you our Home Owner Relocation Package. The attached program summary and
repayment agreement describe the details of the relocation program. Your base
salary, incentives and benefits will remain the same.
Additionally, you will receive a one-time, cash award totaling $250,000 (Cash
Award), which will be paid in a lump sum on the second anniversary of your
acceptance this agreement. The period between your acceptance of the Cash Award
and the second anniversary of such acceptance is referred to in this letter as
the “Award Period.” The award will be subject to applicable withholdings and
deductions and paid to you on a regular payroll date within 30 days of such
anniversary date.


Payment of the Cash Award is subject to your continued employment, in good
standing, with Vista Outdoor on the payment date. If your employment is
terminated by Vista Outdoor without Cause, then you will be eligible only for a
pro-rated payment of the Cash Award, based on the number of days you were
actively employed by Vista Outdoor during the Award Period. Any such pro-rated
payment will be made to you on a regular payroll date within 30 days following
such termination. For purposes of this letter, “Cause” means: (i) your failure
to perform your duties of employment; (ii) your engaging in any act of
dishonesty, wrongdoing or moral turpitude or violation of Vista Outdoor’s Code
of Conduct or other applicable company policy or rule; (iii) your breach of your
duty of loyalty; or (iv) your failure to comply with any confidentiality,
non‐solicitation or non‐compete agreement with Vista Outdoor or other
obligations you have to protect Vista Outdoor or Vista Outdoor customer trade
secrets or confidential or proprietary information. If you are terminated for
Cause before the Cash Award payment date, then you will forfeit the entire Cash
Award.


The terms of this employment offer do not constitute an employment agreement;
your pay and benefits will follow Vista Outdoor’s compensation and benefits
programs which are subject to change. Vista Outdoor reserves the right, in its
discretion, to modify or terminate its compensation and benefits programs at any
time, including without limitation adjusting any bonus or equity targets, grants
or payouts for performance or other reasons.


Jason, we are truly excited to extend this promotion to you and look forward to
the continued contributions you will make at Vista Outdoor. To confirm
acceptance of this promotion, please sign, date and return to me.


Sincerely,

/s/ Chris Metz


Chris Metz
Chief Executive Officer




--------------------------------------------------------------------------------








Accepted:


/s/ Jason Vanderbrink
/
11/7/2017
Jason Vanderbrink
 
Date





